     Case 2:19-cr-00055-MWF Document 1048 Filed 04/27/21 Page 1 of 4 Page ID #:5767



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      JENNIFER CHOU (Cal. Bar No. 238142)
4     SARA MILSTEIN (Cal. Bar No. 313370)
      Assistant United States Attorneys
5     Violent & Organized Crime Section
            1300 United States Courthouse
6           312 North Spring Street
            Los Angeles, California 90012
7           Telephone: (213) 894-6482/8611
            Facsimile: (213) 894-3713
8           Email:     jennifer.chou@usdoj.gov
                       sara.milstein@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                CR No. 19-00055-MWF-13

14               Plaintiff,                    GOVERNMENT’S SUPPLEMENTAL
                                               SENTENCING POSITION
15                     v.
                                               Hearing Date: 5-18-2021
16    DAVID VASQUEZ,                           Hearing Time: 10:00 a.m.

17               Defendant.

18

19

20          Plaintiff United States of America, by and through its counsel

21    of record, the United States Attorney for the Central District of

22    California and Assistant United States Attorneys Jennifer Chou and

23    Sara Milstein, hereby files its supplemental sentencing position as

24    to defendant David Vasquez.

25    //

26    //

27

28
     Case 2:19-cr-00055-MWF Document 1048 Filed 04/27/21 Page 2 of 4 Page ID #:5768



1           This supplemental sentencing position is based upon the attached

2     memorandum of points and authorities, the files and records in this

3     case, and such further evidence and argument as the Court may permit.

4      Dated: April 27, 2021               Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           BRANDON D. FOX
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           JENNIFER CHOU
10                                         SARA MILSTEIN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00055-MWF Document 1048 Filed 04/27/21 Page 3 of 4 Page ID #:5769



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           At the hearing for defendant DAVID VASQUEZ (“defendant”) on

4     April 19, 2021, the Court continued the sentencing hearing to permit

5     additional briefing on the limited issue regarding whether the Court,

6     in applying the 36.5 months of credit for time that defendant served

7     on his discharged state sentence to the sentence for Count Seven,

8     drug trafficking conspiracy in violation of 21 U.S.C. §§ 846,

9     841(b)(1)(B)(viii), can impose a sentence below the statutory

10    mandatory minimum sentence of five years.

11          The short answer is that the Court may not impose a sentence

12    below the mandatory minimum required by statute.          In fact, the Ninth

13    Circuit very recently held that such a reduction below the mandatory

14    minimum is prohibited in United States v. Saldana, 2021 WL 1401507,

15    at *2 (9th Cir. April 14, 2021) (unpublished).         For that reason, the

16    Court should impose a sentence of at least 10 years, consisting of

17    the 5-year mandatory minimum for the conviction in Count Seven, which

18    the Court has indicated it will order to be served concurrently with

19    any sentence the Court imposes for the conviction in Count One (RICO

20    Conspiracy), followed by the 5-year mandatory consecutive sentence

21    for the conviction in Count Sixty-Three, in violation of 18 U.S.C.

22    § 924(c)(1)(A)(i).

23    II.   ARGUMENT
24          In Saldana, defendant was convicted of methamphetamine

25    trafficking in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii),

26    which subject him to a 10-year mandatory minimum sentence.           2021 WL

27    1401507, at *2.      At the time of the federal sentencing, defendant had

28    served ten months in a completed state sentence arising from conduct
     Case 2:19-cr-00055-MWF Document 1048 Filed 04/27/21 Page 4 of 4 Page ID #:5770



1     related to defendant’s federal drug crime.         Id.   Over the

2     government’s objection, the district court imposed a sentence of 110

3     months to reflect credit for the 10-month discharged sentence.             Id.

4     In reversing the district court, the Ninth Circuit held that “the

5     district court had no discretion to adjust Saldana’s sentence below

6     the mandatory minimum of 120 months provided under 21 U.S.C.

7     § (b)(1)(A)(viii)” to reflect credit for a discharged sentence.             Id.

8     (citing United States v. Sykes, 658 F.3d 1140, 1146 (9th Cir. 2011).

9           Saldana is squarely on point with the case here.          See also

10    Sykes, 658 F.3d at 1146 n.7 (“A defendant may escape the mandatory

11    minimum term only if the safety valve of 18 U.S.C. § 3553(e) or (f)

12    applies.”).    Accordingly, the application of any credit for the 36.5-

13    month sentence defendant has served in the state case is limited by

14    the five-year mandatory minimum.       Accordingly, the Court must impose

15    a sentence of at least five years’ imprisonment for Count Seven, to

16    be followed by the five-year consecutive sentence mandated for Count

17    Sixty-Three, for a total minimum sentence of ten years.

18    III. CONCLUSION
19          For the reasons set forth above and in the government’s

20    sentencing position, the government recommends that the Court impose

21    the following sentence:      A sentence of 78 months as to Count One, a

22    sentence of 78 months as to Count Seven, to run concurrently to each

23    other, and a sentence of 60 months as to Count Sixty-Three, to run

24    consecutively, for a total custodial sentence of 138 months, or 11.5

25    years, followed by a four-year period of supervised release with the

26    terms and conditions recommended in the Revised PSR Letter; and a

27    mandatory special assessment of $300.

28

                                              2
